Citation Nr: 1106491	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bladder condition, to 
include as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 20 percent for 
postoperative laminectomy and fusion of the lumbosacral spine.

3.  Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1946 to January 1948 and from January 1951 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in August 2005 and August 2006 by 
the Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the issues remaining 
on appeal for additional development in December 2009.

Although the Veteran has asserted that he had been awarded a 30 
percent rating for his service-connected back disorder and that 
the issue as to this matter on appeal was erroneous, a review of 
the record reveals that the issues on appeal as stated on the 
title page are correct.  The record reveals that the Veteran is 
presently receiving a combined 30 percent service-connected 
disability rating.  A separate 10 percent rating was awarded for 
right lower extremity weakness as secondary to his service-
connected back disability in a December 2006 rating decision; 
however, there is no indication that he has expressed any 
disagreement with that determination or has appealed for a higher 
rating for right lower extremity weakness.  Nor has he expressed 
any disagreement from the December 2006 determination which 
denied entitlement to service connection for cervical myelopathy.  
While the Board is sympathetic to the Veteran's claims, the 
Board's appellate jurisdiction is limited to matters which have 
been properly developed for review under the applicable 
provisions of 38 C.F.R. §§ 20.101, 20.200 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in July 2005 and 
January 2006.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  The Veteran was provided 
notice as to these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal department 
or agency, reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  

The VCAA duty to assist requires reasonable efforts to assist and 
only requires medical examinations or medical opinions as 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  The 
Court has held that an incarcerated veteran is entitled to the 
same care and consideration given to his nonincarcerated 
colleagues and that tailored assistance may be required.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. Derwinski, 
1 Vet. App. 190 (1991).  The Board notes, however, that such 
tailored assistance need not require extraordinary efforts to 
obtain an examination.  The Court held that VA's "duty to assist 
is not always a one-way street" and that if a veteran wishes 
help he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in obtaining 
relevant evidence.  See Wood, 1 Vet. App. at 193.
	
The Court has also held that a remand by the Board confers on a 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A review of the record reveals that subsequent 
to the Board's remand in December 2009 efforts were taken to 
assist the Veteran in obtaining additional evidence in support of 
his claims.  The Veteran was requested to report whether or not 
he was able to travel for a VA examination and VA records dated 
in March 2010 indicate he stated he was not.  In a May 2010 
statement he reported that he had been housebound for several 
years and that he had received no response to his request to have 
a VA examination in his home.  Although the RO/AMC was requested 
by the December 2009 remand instructions "to determine if there 
are other methods and available resources to have the Veteran 
examined in order to complete the development requested in this 
remand," there is no indication this matter was addressed nor 
that any other methods or available resources were considered.  

By correspondence dated in January 2010 and May 2010 the Veteran 
was requested to provide copies of private treatment records or 
to provide the necessary authorization for VA to assist him in 
obtaining pertinent private treatment records.  In correspondence 
dated in May 2010 the Veteran reported he had been receiving 
physical therapy three times per week since March 2001 and 
provided authorization for VA to assist him in obtaining copies 
of these records.  VA correspondence to the Veteran's physical 
therapist dated in June 2010 apparently misidentified the mail 
recipient as a physician and requested copies of all treatment 
records, hospital summaries, findings and/or diagnoses.  In 
response a single progress note dated in July 2010 was received.  
Records show the Veteran was notified of the single document 
received in a November 2010 supplemental statement of the case.  
It is significant to note that the Veteran's private physician, 
T.J., M.D., submitted a statement in August 2005, but that 
neither copies of his complete treatment records nor 
authorization for VA to assist the Veteran in obtaining copies of 
this potentially pertinent evidence are of record.

Based upon a comprehensive review of the record, the Board finds 
that adequate determinations of the issues on appeal cannot be 
made with the available evidence.  While the evidence indicates 
the Veteran is housebound, the record is not clear as to the 
severity of his service-connected postoperative laminectomy and 
fusion of the lumbosacral spine nor of the extent to which his 
service-connected disabilities, as opposed to his nonservice-
connected cervical spine disability, may have resulted in a 
present bladder condition or his having become housebound.  In 
recent correspondence received by VA in December 2010, the 
Veteran stated that he was "open to have [his] spine evaluated 
by a VHA" and that he would be "happy to be evaluated."  
However, as the Veteran appears to be unable to report for 
examination at a VA medical facility, appropriate efforts should 
be taken to either arrange for an examination to be conducted at 
a place to which he may travel or in or near his home, if 
possible.  If appropriate arrangements cannot be made for a VA 
examination, the Veteran and his representative should be 
notified of this fact and of the type of information necessary 
for an adequate determination of his claims, such as lumbar spine 
range of motion studies and identification of all orthopedic and 
neurologic symptoms due to the service-connected lumbar spine 
disability.  Therefore, additional development is required prior 
to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran 
and advise him that only limited private 
treatment records have been obtained in 
support of his claims and that it is his 
responsibility to provide any pertinent 
private treatment records when VA efforts 
are unsuccessful.  The Veteran and his 
representative should be provided an 
opportunity to obtain and submit those 
records for VA review.  

2.  Appropriate efforts should be taken to 
provide the Veteran a VA examination at a 
place to which he may travel or near or in 
his home, if possible.  If arrangements 
for a VA or other appropriate examination 
are not possible the Veteran and his 
representative should be notified of this 
fact and of the type of information 
necessary for an adequate determination of 
his claims, such as lumbar spine range of 
motion studies and identification of all 
orthopedic and neurologic symptoms due to 
the service-connected lumbar spine 
disability.  The Board stresses that 
the Veteran should also be afforded an 
opportunity to submit a medical 
statement from any treating physician 
addressing the issues on appeal 
including the specific matters 
addressed in this remand as outlined 
by the questions set forth below in 
lieu of a VA examination.

If an examination is conducted or if the 
Veteran is able to obtain a medical 
statement from his treating physician, the 
examiner(s) should address the following 
to the extent possible:

(a)  Provide a detailed review of the 
Veteran's history, current complaints, and 
the severity of the disability of the 
lumbar spine.  This includes setting forth 
complete range of motion in degrees.  
Render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the low back disorder.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  If the Veteran is being examined 
during a period of "acute exacerbation" 
of his low back symptoms, the examiner 
should clearly so state.  Otherwise, after 
reviewing the Veteran's complaints and 
medical history, the examiner should 
render an opinion, based upon best medical 
judgment, as to whether, and to what 
extent, the Veteran experiences likely 
additional functional loss (beyond that 
which is demonstrated clinically) due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
include specific information regarding the 
frequency and duration of incapacitating 
episodes, if any, and any affect the 
spinal disorder has on activities of daily 
living.  The requested spine examination 
should be conducted following the protocol 
in VA's Disability Examination Worksheet 
for VA Spine (revised effective 4/20/09).

(b)  The examiner should indicate whether 
examination of the Veteran and/or the 
available record indicates that it is at 
least as likely as not that due to 
service-connected disabilities 
(postoperative laminectomy and fusion, 
lumbosacral spine, and right lower 
extremity weakness associated with 
postoperative laminectomy and fusion, 
lumbosacral spine), the Veteran is in need 
of regular aid and attendance, that is, 
whether he is helpless or is so nearly 
helpless as to require the regular aid and 
attendance of another person due to his 
service-connected disabilities or that the 
Veteran is bedridden or substantially 
confined to his home or immediate premises 
by reason of permanent service-connected 
disabilities.

(c).  The examiner should offer an opinion 
as to whether it is at least as likely as 
not that the Veteran's bladder condition 
is proximately due to, the result of, or 
aggravated by the Veteran's service-
connected lumbosacral spine disability.

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

